622 So. 2d 132 (1993)
Jessie WILCOX, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-1212.
District Court of Appeal of Florida, Third District.
August 3, 1993.
*133 Jessie Wilcox, in pro. per.
Robert A. Butterworth, Atty. Gen., and Marc E. Brandes, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and HUBBART, JJ.
PER CURIAM.
Because we conclude that the record before this court does not conclusively refute the appellant Jessie Wilcox' facially viable claim that he did not receive effective assistance of counsel at trial because his trial counsel allegedly refused to allow him to testify as a witness in his own defense [a conclusion which the state candidly agrees with], we reverse the trial court order under review which summarily denies the appellant's motion to vacate judgment and sentence filed pursuant to Fla.R.Crim.P. 3.850 and remand the cause to the trial court with directions to conduct an evidentiary hearing on the appellant's above-stated claim of ineffective assistance of counsel. Fla.R.App.P. 9.140(g); Fla.R.Crim.P. 3.850(d); State v. Weeks, 166 So. 2d 892, 897 (Fla. 1964).
Reversed and remanded.